In a proceeding to invalidate petitions designating respondent *945I. Usher Kirshblum as a candidate in the Liberal Party Primary Election to be held on June 4, 1973 for nomination for the public office of Councilman for the 22nd Councilmanic District, Queens County, the appeal is by petitioner, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, entered May 7, 1973, as denied and dismissed the proceeding and directed that said respondent’s name be printed on the ballot. This proceeding was part of another proceeding, but was severed therefrom (see Matter of Mahler v. Dmkins, 41 A D 2d 944). Judgment affirmed insofar as appealed from, without costs. No opinion. Rabin, P. J., Martuscello, Shapiro, Gulotta and Benjamin, JJ., concur.